Citation Nr: 0504831	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
entitlement to a total disability evaluation based on 
unemployability (TDIU), for accrued benefit purposes.

2.  Entitlement to service connection for cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran had active service from July 1951 to May 1957.  
He died in July 2002.  The appellant is his son.  The 
appellant is representing himself in this appeal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Wichita, Kansas, RO. 

In June 1998, the Board granted the veteran's claim of TDIU.  
In February 2003, the Board dismissed the claim of 
entitlement to an earlier effective date for the grant of 
TDIU due to the death of the veteran.  The appellant has 
appealed this issue on his own behalf for accrued benefit 
purposes.

The issue of entitlement to service connection for cause of 
the veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June 30, 1995, the RO received a communication from 
the veteran's Member of Congress indicating that the veteran 
was seeking increased compensation. 

2.  In December 1995, the RO denied TDIU.  The veteran 
appealed this decision to the Board.   

3.  In June 1998, the Board granted the veteran's claim of 
TDIU.  

4.  In June 1998, the RO, implementing the Board's decision, 
granted TDIU with an effective date of June 30, 1995, the 
date the RO received the claim for increased compensation.  
The veteran appealed this decision to the Board.     

5.  The veteran died in July 2002.

6.  It is factually ascertainable at the time of the 
veteran's death that an increase in disability occurred 
within one year of the date of receipt of the claim for 
increase, June 30, 1994.    


CONCLUSION OF LAW

An effective date of June 30, 1994, for TDIU, for accrued 
benefit purposes, is warranted.  38 U.S.C.A. §§ 5107, 5110, 
5121 (West 2002); 38 C.F.R. § 3.400, 3.57, 3.1000 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).  In all other cases, only so much of the accrued 
benefits may be paid as may be necessary to reimburse the 
person who bore the expenses of the veteran's last sickness 
and burial.  38 U.S.C.A. § 5121(a)(5).  Applications for 
accrued benefits must be filed within one year after the date 
of death, as it was in this case.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c).  In order for a claimant to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of death, as was also true in this 
case.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

The definition of a "child," for purposes of VA law and 
regulations in this case, is a unmarried person who is under 
the age of 18 years, or a person who became permanently 
incapable of self-support prior to the age of 18 years.  
38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  See Caranto v. 
Brown, 4 Vet. App. 516, 517 (1993).  Under 38 C.F.R. 
§ 3.57(a)(iii), a "child" is also a person who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  

In this case, it is not in dispute that at the time of the 
veteran's death the appellant was not under the age of 23 
years, or permanently incapable of self-support prior to the 
age of 18 years.  However, based on a review of the record, 
the appellant in this case clearly paid the veteran's burial.  
The appellant has provided records from the veteran's burial 
and the amount VA paid for the burial appears less than the 
amount paid by the appellant.  Thus, the Board may proceed 
with this case.      

As noted above, on June 30, 1995, the RO received a 
communication from the veteran's Member of Congress 
indicating that the veteran was seeking increased 
compensation.  In December 1995, the RO denied TDIU.  The 
veteran appealed this decision to the Board and in June 1998, 
the Board granted the veteran's claim of TDIU.  

In June 1998, the RO, implementing the Board's decision, 
granted TDIU with an effective date of June 30, 1995, the 
date the RO received this claim.

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a).  In an increased rating 
claim, however, a veteran could have received an effective 
date of an award of an increased rating due to his service-
connected disability if the evidence in the file shows that 
it was factually ascertainable that an increase in disability 
occurred within one year of the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o) 
(2004).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held how the language of 38 U.S.C.A. § 5110(b)(2) 
must be read:

[T]he effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability has occurred if application is 
received within one year from such date.  
(Emphasis in original)

Harper v. Brown, 10 Vet. App. 125, 126 (1997) (citations 
omitted).  

As a result, if the increase occurred more than one year 
prior to the date the application is received, the effective 
date must be no earlier than the date of receipt of the 
application.

In this case, the date of receipt of the claim is June 30, 
1995.  Based on the medical evidence within one year of this 
claim, the Board finds that it is factually ascertainable 
that an increase in disability occurred within one year of 
the date of receipt of the claim, June 30, 1994.  Thus, 
entitlement to an earlier effective date for the grant of 
entitlement to a total disability evaluation based on 
unemployability, for accrued benefit purposes, is granted 
from June 30, 1994. 

The appellant has indicated that he wishes the effective date 
to be earlier than June 30, 1994, based on the fact that the 
veteran was unable to work in 1990.  Records would support 
the fact that the veteran did not work in 1990.  However, the 
veteran did not file a claim for TDIU in 1990.  A review of 
the VA record between February 1986 (when the RO denied the 
claim of an increase rating for the veteran's service 
connected left hip, and the veteran did not appeal) and June 
30, 1994, indicates no claim was filed for TDIU or any form 
of increased evaluation.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the assertion that the disability existed 
before he filed the claim, other than the basis cited above.  
The fact that the veteran was disabled in 1990 is irrelevant.  
The record does not include any communication from the 
appellant, veteran or a representative received prior to June 
1995 that may reasonably be construed as an indication he was 
seeking TDIU.  The Court decisions cited by the appellant, 
including Bony v. Principi, 16 Vet. App. 504 (2002) and 
Isenhart v. Derwinski, 3 Vet. App. 177 (1992), only support 
the Board's findings in this case.  Without a liberal reading 
of the Court's decision in Bony, 16 Vet. App. at 507, the 
Board would have no basis to grant the claim to the degree it 
has done in this case.   
 
In this case, the Board's decision is based on when the 
veteran filed his increased rating claim, not the two year 
limit under 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000 (2004).  
While the VA has a duty to assist an appellant with a claim 
for benefits, an appellant in the act of filing a claim must 
take the first step.

The Court has held that where the law not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The evidence of record does not document that the veteran had 
filed a claim for TDIU prior to June 30, 1995.  Without such 
documentation, the facts alleged do not meet the criteria in 
the law or regulations.  

For the reasons stated above, an effective date of June 30, 
1994, but no earlier, is warranted for the grant of TDIU, for 
accrued benefit purposes.

The Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

Various VA notices have informed the appellant of all 
applicable laws and regulations, what types of evidence are 
needed to support his claim, who is responsible for securing 
specific items, and the need for any other evidence that the 
appellant may have in his possession.  The VA's thorough 
notices of all matters required by the VCAA and its 
regulatory progeny throughout this adjudication have cured 
any defects involving notice of the provisions of the VCAA or 
the timing of such notice.  

There can be no harm to the appellant, as the VA has made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the appellant's possession.  Thus, the VA has satisfied its 
"duty to notify" the appellant.  The Board undertook action 
on the earlier effective date issue in August 2002, before 
the veteran's death, that was accomplished.  The VA has 
undertaken all reasonable efforts to assist the appellant in 
securing all evidence and has satisfied its duty to assist 
under the VCAA.  The Board finds that both the notice and 
duty to assist provisions of the law are satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  



ORDER

Entitlement to TDIU, effective June 30, 1994, for accrued 
benefit purposes, is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.  


REMAND

With regard to the issue of service connection for cause of 
the veteran's death, under the basic statutory and regulatory 
provisions governing the benefit at issue, to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
singularly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  38 C.F.R. 
§ 3.312(c)(4) states:

There are primary causes of death which 
by their very nature are so overwhelming 
that eventual death can be anticipated 
irrespective of coexisting conditions, 
but, even in such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of such 
severity as to have a material influence 
in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

In Lathan v. Brown, 7 Vet. App. 359 (1995), the Court held 
that a remand of that case was necessary for VA to obtain a 
medical opinion which would enable it to give careful 
consideration, as required by 38 C.F.R. § 3.312(c), to the 
issue of any contribution of the veteran's service-connected 
disability to his death.  Lathan, 7 Vet. App. at 367 
(citations omitted).  The Court stated, in pertinent part:

In ordering a medical opinion, VA should 
consider the feasibility of requesting 
that the physician express in percentage 
terms the probability that the veteran's 
service-connected disability caused or 
contributed to death.

Id.

In light of the testimony provided at a hearing held before 
the undersigned and the Court's determination in Lathan, the 
Board believes that a medical opinion is required.  
Consequently, in light of the foregoing, the Board finds that 
further development, as specified below, is warranted.  
Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following development:

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment, if any, 
for all health care providers who may 
possess additional records pertinent to 
his claim.  Any additional argument or 
statements the appellant wishes to submit 
may also be submitted at this time.  The 
examiner cited below will review these 
statements.  The RO should obtain 
treatment records from all sources 
identified that are not already of 
record.  

2.  Following the above, the RO should 
arrange for a VA physician to review the 
claims folders or the pertinent medical 
records contained therein, a copy of this 
remand, and any records or statements 
that have been recently received from the 
appellant.  The physician is requested to 
render an opinion concerning the 
following: 

(a)  Were the veteran's service-
connected disabilities at the time 
of his death a contributory cause of 
the veteran's death?  His service-
connected disorders at his time of 
death were incomplete paralysis of 
the left sciatic nerve with atrophy, 
foot drop, traumatic arthritis and 
healed fracture of the left 
acetabulum, rated as 60 percent 
disabling; albuminuria, rated non-
compensable from May 1957; and 
pneumothorax, rated non-compensable 
from May 1957.  The July 2002 
Certificate of Death lists 
"Aspiration pneumatic" as the 
immediate cause of death.  Other 
significant conditions contributing 
to death but not resulting in the 
underlying cause included a 
cerebrovascular 


accident and chronic obstructive 
pulmonary disease. 

(b)  To what extent, if any, did the 
veteran's service-connected 
disabilities have a material 
influence in accelerating death?  

(c)  If feasible, the physician 
should express in percentage terms 
the probability (less than 50 
percent; 50 percent; or more than 50 
percent) that the veteran's service 
connected disabilities caused or 
contributed to death.  

3.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The appellant 
should be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


